UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22097 Tortoise Gas and Oil Corporation (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2007 Item 1. Schedule of Investments. (Unaudited) August 31, 2007 Shares Value Master Limited Partnerships - 27.3% (1) Oil and Gas Production - 15.3% (1) EV Energy Partners, L.P. 82,212 $ 3,017,180 Legacy Reserves, LP 317,997 7,380,710 Linn Energy, LLC 43,517 1,509,170 11,907,060 Midstream Energy Infrastructure - 12.0% (1) MarkWest Energy Partners, L.P. 81,470 2,597,264 ONEOK Partners, L.P. 23,400 1,497,366 TC Pipelines, LP 141,250 5,248,850 9,343,480 Total Master Limited Partnerships (Cost $20,758,574) 21,250,540 Short-Term Investments - 73.6% (1) Principal Amount Commercial Paper - 64.6% (1) Abbey National, 5.00%, 09/04/2007 $ 5,000,000 4,997,917 American Express, 5.00%, 09/04/2007 4,000,000 3,998,333 GE Capital, 5.00%, 09/04/2007 9,000,000 8,996,250 Prudential Funding, 5.00%, 09/07/2007 4,000,000 3,996,666 Toyota Motor, 5.15%, 09/07/2007 11,000,000 10,990,558 US Bancorp, 5.00%, 09/04/2007 17,300,000 17,292,792 50,272,516 Investment Companies - 9.0% (1) Shares AIM Short-Term Treasury Fund - Institutional Class, 4.68% (2) 3,339,503 3,339,503 First American Government Obligations Fund - Class Y, 4.56% (2) 3,656,570 3,656,570 6,996,073 Total Short-Term Investments (Cost $57,268,589) 57,268,589 Total Investments (Cost $78,027,163) - 100.9% (1) 78,519,129 Liabilities in Excess of Cash and Other Assets - (0.9%) (1) (676,453 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 77,842,676 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Rate indicated is the current yield as of August 31, 2007. As of August 31, 2007, the aggregate cost of securities for federal income tax purposes was $78,021,469. At August 31, 2007, the aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost was $691,374, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value was $193,714 and the net unrealized appreciation was $497,660.Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”))were effective as of a date within 90 days of the filing date of this report, basedon the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) Therewas no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE GAS AND OIL CORPORATION Date: October 29, 2007 By: /s/ David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. TORTOISE GAS AND OIL CORPORATION Date: October 29, 2007 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Date: October 29, 2007 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
